EXHIBIT 99.1 Energy XXI Reports Fiscal First-Quarter Results And Provides Operational Update ● Main Pass 61 oil wells placed on production ● Fastball natural gas project placed on-line ● Cote de Mer, hurricane-affected facilities represent future volumes HOUSTON – Nov. 2, 2009 – Energy XXI (Bermuda) Limited (NASDAQ:EXXI) (AIM: EXXI) today announced fiscal first-quarter results for the period ended Sept.30, 2009 and provided an operational update. For the 2010 fiscal first quarter, Energy XXI reported net cash provided by operating activities of $27.3 million and earnings before interest, taxes, depreciation, depletion and amortization (EBITDA) of $51.3 million, compared with $71.1million and $75.9 million, respectively, in the 2009 fiscal first quarter. The company reported a 2010 fiscal first-quarter net loss of $12.3million, or $0.08 per share, on revenues of $84.9 million and production of 15,500barrels of oil equivalent per day (BOE/d).The loss includes $9.2 million of non-cash deferred tax expense primarily resulting from changes in other comprehensive income related to the value of the hedge portfolio.In the 2009 fiscal first quarter, the company had a net loss of $4.7million, or $.03 per share, on revenues of $119.7 million and production of 18,800BOE/d.The net realized price received for the company’s production in the 2010 fiscal first quarter averaged $59.59 per BOE, compared with $69.23 per BOE in the 2009 fiscal first quarter. “The capital program is generating excellent results, reversing the fiscal first-quarter production decline,” EnergyXXI Chairman and CEO John Schiller said.“Shut-in of a key well at our South Timbalier 21 field and the virtual shut-down of the capital program in the last quarter of our 2009 fiscal year resulted in lower volumes in the just-completed 2010 fiscal first quarter.Today, we are capable of producing nearly 20,000 BOE/d, and we still have significant volumes pending from new wells and the restoration of hurricane-affected properties.” Volumes have been increased at the Main Pass 61 oil field offshore Louisiana, in which Energy XXI has a 50 percent working interest (WI), a 39.2 percent net revenue interest (NRI) and serves as operator.The MP 61 #C-9 well, which was spud Sept.5 and drilled to a total vertical depth (TVD) of 9,000feet, was completed in the J-6 sand and placed on production at a net rate of 1,026 BOE/d.The MP #A-10 well, which was spud Sept. 7 and drilled to 7,187 feet TVD, was completed in the J-6 sand and placed on production at a net rate of 1,013 BOE/d.The MP 61 #A-11 well, which was spud Sept. 14 and drilled to 7,386 feet TVD, was completed in the J-6 sand and placed on production at an initial net rate of 550 BOE/d, which is continuing to ramp up. In addition, the Newfield-operated Fastball discovery at Vioska Knoll 1003 offshore Louisiana, in which Energy XXI holds a 16.7 percent NRI, has been placed online at a currently constrained net rate of 770 BOE/d. Onshore Louisiana, in Vermillion Parish, the Energy XXI operated Cote de Mer discovery also is nearing first production.This project, in which Energy XXI holds a 23.6 percent NRI, is expected to be placed online in November at a rate of between 750 and 1,200 BOE per day, net to Energy XXI. Several significant company properties offshore Louisiana continue to be curtailed due to hurricane damage on third-party pipelines.The Eugene Island 280 field (21.4 percent NRI) is expected to return to service in November at between 250 and 300 BOE per day, net to Energy XXI; the East Cameron 334/335 field (42.5 percent NRI) is expected to return to service in December at between 900 and 1,100BOE per day, net to Energy XXI; and the South Pass 49 field (21.2 percent NRI) is expected to return to service in February at between 700 and 800 BOE per day, net to Energy XXI. In addition to development activities, Energy XXI is funding 14.1 percent of the exploratory costs to earn a 15.8 percent WI and 12.6 percent NRI at the ultra-deep Davy Jones prospect at South Marsh Island Block 230 on the Gulf of Mexico shelf, offshore Louisiana.This McMoRan-operated well, which is in 20 feet of water, has been drilled to 26,300 feet toward a proposed target depth of 28,000 feet, seeking to test the Eocene (Wilcox), Paleocene and possibly Cretaceous (Tuscaloosa) sections within a large ultra-deep structure encompassing four OCS lease blocks. Capital Expenditures During the 2010 fiscal first quarter, capital expenditures totaled $36.9 million, excluding plug-and-abandonment costs, with $6.2million in exploration and $30.7 million in development and other investments. Forward-Looking Statements All statements included in this release relating to future plans, projects, events or conditions and all other statements other than statements of historical fact included in this release are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are based upon current expectations and are subject to a number of risks, uncertainties and assumptions, including changes in long-term oil and gas prices orother market conditions affecting the oil and gas industry, reservoir performance, the outcome of commercialnegotiationsand changes in technical or operating conditions, among others, that could cause actual results, including project plans and related expenditures and resource recoveries,to differ materially from those described in the forward-looking statements. Energy XXI assumes no obligation and expressly disclaims any duty to update the information contained herein except as required by law. Competent Person Disclosure The technical information contained in this announcement relating to operations (including information in the attached Operations Report) adheres to the standard set by the Society of Petroleum Engineers.TomO’Donnell, Vice President of Corporate Development, a registered Petroleum Engineer, is the qualified person who has reviewed and approved the technical information contained in this announcement. About the Company Energy XXI is an independent oil and natural gas exploration and production company whose growth strategy emphasizes acquisitions, enhanced by its value-added organic drilling program. The company’s properties are located in the U.S. Gulf of Mexico waters and the Gulf Coast onshore.Collins Stewart Europe Limited and Macquarie Capital (Europe) Limited are Energy XXI listing brokers in the United Kingdom.To learn more, visit the EnergyXXI website at www.energyXXI.com. - 2 - ENERGY XXI (BERMUDA) LIMITED RECONCILIATION OF GAAP TO NON-GAAP MEASURES (In Thousands, except per share information) (Unaudited) As required under Regulation G of the Securities Exchange Act of 1934, provided below is a reconciliation of net income to EBITDA, a non-GAAP financial measure.The company uses this non-GAAP measure as a key metric for the management of the company and to demonstrate the company’s ability to internally fund capital expenditures and service debt.This non-GAAP measure is useful in comparisons of oil and gas exploration and production companies as it excludes non-operating fluctuations in assets and liabilities. Three Months Ended September 30, 2009 2008 Net Loss as Reported $ (12,300 ) $ (4,651 ) Total other (income) expense 18,976 20,971 Depreciation, depletion and amortization 35,351 62,409 Income tax expense (benefit) 9,247 (2,851 ) EBITDA $ 51,274 $ 75,878 EBITDA Per Share Basic $ 0.35 $ 0.52 Diluted $ 0.35 $ 0.52 Weighted Average Number of Common Stock Outstanding Basic 145,755 144,783 Diluted 145,755 144,783 - 3 - ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED BALANCE SHEETS (In Thousands, except share information) September 30, June 30, 2009 2009 ASSETS (Unaudited) Current Assets Cash and cash equivalents $ 107,301 $ 88,925 Restricted cash 526 — Accounts receivable Oil and natural gas sales 29,964 40,087 Joint interest billings 16,642 17,624 Insurance and other 47,004 2,562 Prepaid expenses and other current assets 36,059 16,318 Royalty deposit 1,746 1,746 Derivative financial instruments 20,629 31,404 Total Current Assets 259,871 198,666 Property and equipment, net of accumulated depreciation, depletion, amortization and impairment Oil and natural gas properties - full cost method of accounting 1,040,188 1,102,596 Other property and equipment 8,742 9,149 Total Property and Equipment – net 1,048,930 1,111,745 Other Assets Derivative financial instruments 1,529 3,838 Debt issuance costs, net of accumulated amortization 13,427 14,413 Total Other Assets 14,956 18,251 Total Assets $ 1,323,757 $ 1,328,662 LIABILITIES Current Liabilities Accounts payable $ 92,627 $ 81,025 Note payable 13,045 — Accrued liabilities 50,905 36,180 Asset retirement obligations 66,700 66,244 Derivative financial instruments 13,917 15,732 Current maturities of long-term debt 2,202 4,107 Total Current Liabilities 239,396 203,288 Long-term debt, less current maturities 856,100 858,720 Deferred income taxes 29,580 26,889 Asset retirement obligations 66,803 77,955 Derivative financial instruments 1,788 4,818 Other 27,649 29,492 Total Liabilities 1,221,316 1,201,162 Commitments and Contingencies Stockholders’ Equity Preferred stock, $0.01 par value, 2,500,000 shares authorized and no shares issued at September 30, 2009 and June 30, 2009 — — Common stock, $0.001 par value, 400,000,000 shares authorized and 146,605,377 and 146,415,258 shares issued and 146,068,497 and 145,750,584 shares outstanding at September 30, 2009 and June 30, 2009, respectively 146 146 Additional paid-in capital 604,141 604,724 Accumulated deficit (528,167 ) (515,867 ) Accumulated other comprehensive income, net of income taxes 26,321 38,497 Total Stockholders’ Equity 102,441 127,500 Total Liabilities and Stockholders’ Equity $ 1,323,757 $ 1,328,662 - 4 - ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, except per share information) (Unaudited) Three Months Ended September 30, 2009 2008 Revenues Oil sales $ 66,293 $ 82,062 Natural gas sales 18,614 37,682 Total Revenues 84,907 119,744 Costs and Expenses Lease operating expense 25,425 34,998 Production taxes 1,275 2,036 Depreciation, depletion and amortization 35,351 62,409 Accretion of asset retirement obligations 5,146 2,461 General and administrative expense 8,066 6,235 Gain on derivative financial instruments (6,279 ) (1,864 ) Total Costs and Expenses 68,984 106,275 Operating Income 15,923 13,469 Other Income (Expense) Interest income 1,986 1,334 Interest expense (20,962 ) (22,305 ) Total Other Income (Expense) (18,976 ) (20,971 ) Loss Before Income Taxes (3,053 ) (7,502 ) Income Tax Expense (Benefit) 9,247 (2,851 ) Net Loss $ (12,300 ) $ (4,651 ) Loss Per Share Basic $ (0.08 ) $ (0.03 ) Diluted $ (0.08 ) $ (0.03 ) Weighted Average Number of Common Shares Outstanding Basic 145,755 144,783 Diluted 145,755 144,783 - 5 - ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS (In
